DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/24/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.  The newly added claim necessitates a new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 9 – 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jisheng E. et al. (US 2008/0176776) in view of Ohyama (US 2015/0299610)
In regards to claim 1, Jisheng teaches grease composition for use in constant velocity joints (title).  The grease comprises a base oil, and urea thickener (abstract).  The composition comprises a blend of synthetic oils alone such as blends of synthetic ester such as dioctyl sebacate (DOS) and polyalphaolefin (PAO) which is a synthetic hydrocarbon oil, and the base oil has a kinematic viscosity of from about 32 to about 250 mm2/s at 40ºC [0014, 0015].  
In the examples, the base oil comprises 5 to 40% PAO (synthetic hydrocarbon oil) and 2 to 10% DOS ester oil, thus providing calculated ratios of the ester (DOS) to synthetic oil mixture of from about 5% to about 67%, and a ratio of PAO to synthetic oil of from 33 to 95% which overlaps the claimed range [0050].  Thus, if base oil is synthetic oil used in the ratios provided in the examples, the claimed amounts of ester and PAO would be overlapped.
While the amounts of PAO and ester recited in the examples are amounts in blends further comprising mineral oil, when synthetic oils alone are used as base oil as allowed by 
The urea thickener is present in amounts of from 1 to 25% by weight of the composition [0022].  The grease comprises overbased calcium sulfonate as corrosion inhibitor and comprises waxes such as polyethylene wax [0032, 0034].  The grease can comprise traditional friction modifiers such as fatty amine phosphate [0035].  The wax is present in amounts of from 0.5 to about 2% [0036].  
The amount of the amine phosphate, overbased calcium sulfonate and the tbn of the sulfonate are not recited by Jisheng.
Ohyama teaches grease for constant velocity joints similar to Jisheng [0053].  The grease can comprise amine phosphates which can be present in amounts of from 0.05 to 10% by mass of the composition and overbased calcium sulfonates having a tbn of from 50 to 500 and present in amounts of from 0.05 to 10% by mass of the composition [0012, 0039 – 0045].  Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used amine phosphates and calcium sulfonates having the claimed amounts and tbn recited by Ohyama in the grease of Jisheng, as they are similarly directed to effective amounts and components for use in constant velocity joints (cvj’s).
In regards to claim 2, Jisheng and Ohyama combined teach the grease having urea thickener as previously stated.  Jisheng teaches diurea thickener prepared from reaction of diisocyanate such as diphenylmethane diisocyanate with amines such as cyclohexylamine and 1 to R3 which is equivalent to groups R1 to R3 of formula (A) of the claim and having the groups R1 and R3 which are cyclohexyl and stearyl (C18 linear alkyl) groups having a ratio of cyclohexyl to stearyl group of from 7:1 which provides 87.5 mol % of cyclohexyl in the R1 to R3 alkyl groups [0067].  Persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have used the urea thickener of Ohyama as urea thickener in Jisheng, as Ohyama teaches suitable urea thickener for cvj greases.
In regards to claims 3, 4, Jisheng and Ohyama combined teach the grease having base base oil with kinematic viscosity of from about 32 to about 250 mm2/s at 40ºC (Kv40) as previously stated.  Thus, Kv40 of the oil at -30ºC would be expected to be similar and/or overlap the claimed range.
In regards to claim 9, Jisheng and Ohyama combined teach the grease having thickener in amounts of the claim as previously stated.
In regards to claim 10, Jisheng and Ohyama combined teach the grease useful in cvj’s as previously stated.  Ohyama teaches grease useful in cvj’s are similarly useful in hub bearings [0053], and thus it would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used the grease of Jisheng in the hub unit of Ohyama, as Ohyama allows for use of the grease in such units.
In regards to claims 11 – 20, 22, Jisheng and Ohyama combined teach the grease having the claimed limitations as previously discussed.

Claims 1, 3, 4, 9, 13, 16, 17, 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al. (US 2007/0149422) alternatively in view of Iwano (US 2006/0154831) and alternatively further in view of Sherman et al. (US 2005/0256014)
In regards to claim 1, Miyajima teaches grease composition for resin lubrication and electric power steering apparatus comprising a base oil, thickener, and at least one of a polar and nonpolar wax [abstract, 0006].  The nonpolar wax is present at 3% or more and the polar wax is present at 2% or more and with the combined wax present at 10% or less by weight of the grease [0007].  The nonpolar wax is polyolefin wax [0008].  Thickener can be a diurea thickener of a formula (I) [0011].  Base oil comprises at least 70% or more of polyalphaolefin which overlaps the claimed limitation [0012].  The base oil contains at least one of ether, ester, or mineral oil [0014].  The thickener is present in amounts of from 3 to 40% by weight of the composition [0039].  The additional base oil such as polar oil (i.e., ester oil) is useful in a small amount of 30% by mass or less, which provides PAO and ester oils in amounts overlapping the claimed range and overlapping the claimed ratio [0047].  
The composition can comprise additives to improve performance such as phosphorus based extreme pressure additives including phosphates etc., rust inhibitors such as alkaline earth metal salts of sulfonic acid such as preferably calcium sulfonate and which can be added at any suitable amount sufficient to provide additive effects, such as calcium sulfonate rust inhibitors in amounts of 0.3 to 4% by mass of the composition [0049, 0050].  
While amine phosphates are not particularly recited, amine phosphate EP agents are well known and would have been obvious to persons of ordinary skill in the art.  For instance, Sherman teaches functional fluids such as grease composition that comprises amine phosphate EP agent, and thus at least in view Sherman it would have been obvious to have used amine 
Also, while Miyajima fails to teach the tbn of the sulfonate as claimed, calcium sulfonate rust inhibitors are known to have the tbn range of the claim.  For instance, Iwano similarly teaches grease composition for electric power steering comprising calcium sulfonate having a tbn of from 10 to 500 mg KOH/g [0016].  Thus, at least in view of Iwano, the tbn of the calcium sulfonate would have been obvious.
The optional additives such as calcium sulfonates are present in minor amounts suitable to provide additive effects according to Miyajima and thus such amounts are results effective variables that would routinely be optimized by persons of ordinary skill in the art practicing the invention.
In regards to claims 3, 4, Miyajima, in view of Iwano and Sherman teaches the composition.  Miyajima teaches the base oil can be synthetic oil or blends having kinematic viscosity at 40ºC (Kv40) of 15 to 200 mm2/s and thus would be expected to possess similar Kv-30 [0014].
In regards to claim 9, Miyajima, in view of Iwano and Sherman teaches the composition having the content of urea thickener in the claimed amounts as previously stated.
In regards to claim 13, Miyajima, in view of Iwano and Sherman teaches the composition having the claimed limitation as previously stated.
In regards to claims 16, 17, 20, Miyajima, in view of Iwano and Sherman teaches the composition having the claimed limitation as previously stated.  Miyajima teaches the amount of the additives are not restricted so long as they are present in amounts resulting in an additive effect.  Therefore, the amounts of the phosphate extreme pressure agents such as amine 
In regards to claims 21, 22, Miyajima, in view of Iwano and Sherman teaches the composition.  Miyajima teaches the ester oil can be pentaerythritol ester [0042].  Example 15 teaches a composition having 70% PAO and 7% pentaerythritol ester oil (POE) (totaling 77% base oil) which provides a relative amount of of PAO to POE of 90.09% to 9.09%, which is close to or is approximately 90:10 as claimed.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that the base oil of Jisheng E. are directed to the incorporated reference of Fish et al. (US 6,656,890) as discussed in paragraph 0014, and does not teach the synthetic oil blend of the claims.  The argument is not persuasive.
Again, as discussed in the interview summary dated 04/27/2021, Jisheng E. teaches that the preferred base oil composition is that of Fish, however, the base oil may be synthetic oil or mixtures of synthetic oil alone [see 0014].  Thus, Jisheng E. allows for synthetic oil blends as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAIWO OLADAPO/Primary Examiner, Art Unit 1771